Exhibit 10.2

 

EXECUTION VERSION

 

registration rights agreement

 

This REGISTRATION RIGHTS AGREEMENT, dated as of November 16, 2018 (as it may be
amended from time to time, this “Agreement”), is made among NCI Building
Systems, Inc., a Delaware Corporation (the “Company”), Clayton, Dubilier & Rice
Fund VIII, L.P., a Cayman Islands exempted limited partnership (“CD&R Fund
VIII”), CD&R Friends & Family Fund VIII, L.P., a Cayman Islands exempted limited
partnership (“CD&R FF Fund VIII” and, together with CD&R Fund VIII, the “Fund
VIII CD&R Investors”), CD&R Pisces Holdings, L.P., a Cayman Islands exempted
limited partnership (the “Fund X CD&R Investor,” together with the Fund VIII
CD&R Investors, the “CD&R Investors” and each of CD&R Fund VIII, CD&R FF Fund
VIII and Fund X CD&R Investor, a “CD&R Investor”), Atrium Intermediate Holdings,
LLC (“Atrium”), a Delaware limited liability company, GGC BP Holdings, LLC, a
Delaware limited liability company (“GGC”), AIC Finance Partnership, L.P., a
Cayman Islands exempted limited partnership (“AIC” and, together with Atrium and
GGC, the “Golden Gate Investors” and each of Atrium, GGC, and AIC, a “Golden
Gate Investor”; and the Golden Gate Investors together with the CD&R Investors,
the “Investors”) and any other stockholder of the Company that may become a
party to this Agreement pursuant to the terms hereof.

 

WHEREAS, the Company and CD&R Fund VIII entered into the Investment Agreement,
dated as of August 14, 2009 (as amended) pursuant to which the Fund VIII CD&R
Investors purchased and acquired from the Company, and the Company issued and
sold to the Fund VIII CD&R Investors, shares of a newly created series of
preferred stock, designated the Series B Cumulative Convertible Participating
Preferred Stock, par value $1.00 per share of the Company (the “Series B
Preferred Stock”), which was convertible into shares of Common Stock, par value
$.01 per share of the Company (the “Common Stock”);

 

WHEREAS, the Company and the Fund VIII CD&R Investors entered into that certain
Registration Rights Agreement, dated as of October 20, 2009 (the “2009
Registration Rights Agreement”), whereby the Company and the Fund VIII CD&R
Investors agreed to certain registration rights with respect to the Common Stock
issuable upon conversion of the Series B Preferred Stock;

 

WHEREAS, as of the date of this Agreement, there is no Series B Preferred Stock
issued or outstanding, and the Fund VIII CD&R Investors hold shares of Common
Stock previously issued upon the conversion of Series B Preferred Stock;

 

WHEREAS, the Company and the Fund VIII CD&R Investors wish to terminate the 2009
Registration Rights Agreement upon entry into this Agreement;

 

  

 

 

WHEREAS, the Company, Ply Gem Parent, LLC, a Delaware limited liability company,
and Clayton, Dubilier & Rice, LLC, a Delaware limited liability company, entered
into an Agreement and Plan of Merger, dated July 17, 2018 (as it may be amended
from time to time, the “Merger Agreement”), pursuant to which the Fund X CD&R
Investor and the Golden Gate Investors have been issued shares of Common Stock
on the date hereof;

 

WHEREAS, the Company and the Investors have entered into a Stockholders
Agreement, dated as of the date hereof (as it may be amended from time to time,
the “Stockholders Agreement”), which sets forth the terms and conditions of
ownership of Common Stock by the Investors; and

 

WHEREAS, (i) the Merger Agreement and the Stockholders Agreement contemplate the
execution and delivery of this Agreement and (ii) the Company desires to grant
to the Holders (as defined herein) certain registration rights with respect to
the Common Stock;

 

NOW, THEREFORE, in consideration of the premises and of the respective covenants
and conditions hereinafter set forth, the parties hereto agree as follows:

 

1.             Demand Registrations.

 

(a) Requests for Registration. At any time and from time to time following the
last day of the Holding Period, any Investor (the “Requesting Investor”) may
request in writing that the Company effect the registration under and in
accordance with the provisions of the Securities Act of all or any part of the
Registrable Securities held by such Investor and any of its Affiliates who are
Investor Holders (each, a “Demand Request”). Promptly after its receipt of any
Demand Request, but no later than 10 days after receipt by the Company of such
Demand Request, the Company shall give written notice of such request to all
other Holders (the “Demand Follow-Up Notice”), and shall use its reasonable best
efforts to file, as promptly as reasonably practicable but not later than 30
days after receipt by the Company of such Demand Request, in accordance with the
provisions of this Agreement, a Registration Statement covering all Registrable
Securities that have been requested to be registered (i) in the Demand Request
and (ii) by any other Holders by written notice to the Company given within 7
calendar days after the date the Company has given such Holders notice of the
Demand Request, in accordance with the method or methods of disposition of the
applicable Registrable Securities elected by the Requesting Investor, provided,
however, that in case of a Demand Registration with respect to a Block Sale, the
Registration Statement shall cover Registrable Securities that have been
requested to be registered by any other Holders by written notice to the Company
given within one Business Day. Any registration requested pursuant to this
Section 1(a) is referred to in this Agreement as a “Demand Registration.” The
Company shall pay all expenses (subject to and in accordance with Section 4)
incurred in connection with any registration pursuant to this Section 1.

 

All requests made pursuant to this Section 1 will specify the number of
Registrable Securities to be registered, and the intended method or methods of
disposition thereof.

 

 2 

 

 

(b) Limitations on Demand Registration and Shelf Underwritten Offering. The CD&R
Investors and their Affiliates who are Investor Holders shall be entitled to
initiate no more than six (6) Demands in the aggregate, and the Golden Gate
Investors and their Affiliates who are Investor Holders shall be entitled to
initiate no more than two (2) Demands in the aggregate, provided, however, that
(i) (A) in respect of five out of the six such Demands to which the CD&R
Investors are entitled under this Agreement and (B) with respect to one out of
the two such Demands to which the Golden Gate Investors and their Affiliates are
entitled under this Agreement, the Company shall not be obligated to effect such
Demands unless the amount of Registrable Securities requested to be registered
by the Requesting Investor and its Affiliates that are Investor Holders is
reasonably expected to result in aggregate gross proceeds (prior to deducting
underwriting discounts and commissions and offering expenses) of at least $100
million, with respect to Demands initiated by a CD&R Investors, and $75 million,
with respect to Demands initiated by the Golden Gate Investors, and (ii) the
Investors may not initiate, and the Company shall not be obligated to effect,
more than three Demands in the aggregate during any 12-month period. “Demand”
means any Demand Registration or Shelf Underwritten Offering; provided, that,
for purposes of clause (i), “Demand” shall exclude any Shelf Underwritten
Offering executed as a Block Sale without marketing efforts by the Company and,
for the avoidance of doubt, participation in due diligence customarily conducted
in connection with a Block Sale shall not constitute “marketing efforts.” No
request for registration shall count for the purposes of the limitations in this
Section 1(b) if (A) the Requesting Investor determines in good faith to withdraw
(prior to the effective date of the Registration Statement relating to such
request) the proposed registration due to marketing conditions or regulatory
reasons prior to the execution of an underwriting agreement or purchase
agreement relating to such request, (B) the Registration Statement relating to a
Demand Request is not declared effective within 180 days of the date such
Registration Statement is filed with the Commission (other than solely by reason
of the Requesting Investor having refused to proceed or a misrepresentation or
an omission by the applicable Holders), (C) prior to the sale of at least 85% of
the Registrable Securities included in the applicable registration relating to a
Demand Request, such registration is adversely affected by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason and the Company fails to have such stop order,
injunction, or other order or requirement removed, withdrawn or resolved to the
reasonable satisfaction of the Requesting Investor and its Affiliates that are
Investor Holders within 30 days of the date of such order, (D) more than 15% of
the Registrable Securities requested by such Requesting Investor and its
Affiliates that are Investor Holders to be included in such registration are not
so included pursuant to Section 1(f), or (E) the conditions to closing specified
in any underwriting agreement or purchase agreement entered into in connection
with the registration relating to such request are not satisfied (other than as
a result of a default or breach thereunder by the Investors that proximately and
primarily caused the failure of such conditions). Notwithstanding the foregoing
or anything to the contrary contained in this Agreement, the Company shall pay
all expenses (subject to and in accordance with Section 4) in connection with
any request for registration pursuant to Section 1(a).

 

 3 

 

 

(c) Short-Form Registrations.

 

(i)          The Company shall use its reasonable best efforts to file a
registration statement on Form S-3 or any comparable or successor form or forms
or any similar short-form registration statement (a “Short-Form Registration”)
prior to the expiration of the Holding Period with respect to Fund VIII and the
Golden Gate Investors, and such Short-Form Registration shall be a “shelf”
registration statement providing for the registration of, and the sale on a
continuous or delayed basis of the Registrable Securities, pursuant to Rule 415
or otherwise (a “Shelf Registration Statement”). In no event shall the Company
be obligated to effect any shelf registration other than pursuant to a
Short-Form Registration. The Company shall pay all expenses (subject to and in
accordance with Section 4) in connection with any Short-Form Registration.

 

(ii)         Upon filing any Short-Form Registration, the Company shall use its
reasonable best efforts to keep such Short-Form Registration effective with the
Commission at all times and to re-file such Short-Form Registration upon its
expiration, and to cooperate in any shelf take-down, whether or not
underwritten, by amending or supplementing the Prospectus related to such
Short-Form Registration as may be reasonably requested by an Investor Holder, or
as otherwise required, until such time as all Registrable Securities that could
be sold in such Short-Form Registration have been sold or are no longer
outstanding.

 

(iii)        To the extent the Company is a well-known seasoned issuer (as
defined in Rule 405) (a “WKSI”) at the time it files the Shelf Registration
Statement pursuant to Section 1(c)(i) or at any time thereafter, the Company
shall file an automatic shelf registration statement (as defined in Rule 405) on
Form S-3 (an “Automatic Shelf Registration Statement”) in accordance with the
requirements of the Securities Act and the rules and regulations of the
Commission thereunder, which covers those Registrable Securities which are
requested to be registered. The Company shall pay the registration fee for all
Registrable Securities to be registered pursuant to an Automatic Shelf
Registration Statement at the time of filing of the Automatic Shelf Registration
Statement and shall not elect to pay any portion of the registration fee on a
deferred basis. The Company shall use its reasonable best efforts to remain a
WKSI (and not to become an ineligible issuer (as defined in Rule 405)) during
the period during which any Automatic Shelf Registration Statement is effective.
If at any time following the filing of an Automatic Shelf Registration Statement
when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, the Company shall use its reasonable best
efforts to post-effectively amend the Automatic Shelf Registration Statement to
a Shelf Registration Statement on Form S-3 or file a new Shelf Registration
Statement on Form S-3 or, if such form is not available, Form S-1, have such
Shelf Registration Statement declared effective by the Commission and keep such
Registration Statement effective during the period during which such Short-Form
Registration is required to be kept effective in accordance with Section
1(c)(ii).

 

 4 

 

 

(d) Restrictions on Demand Registrations. If the filing, initial effectiveness
or continued use of a Registration Statement, with respect to a Demand
Registration, would require the Company to make a public disclosure of material
non-public information, which disclosure in the good faith judgment of the Board
of Directors (after consultation with external legal counsel) (i) would be
required to be made in any Registration Statement so that such Registration
Statement would not be materially misleading, (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
Registration Statement or (iii) would reasonably be expected to have a material
adverse effect on the Company or its business or on the Company’s ability to
effect a bona fide and reasonably imminent material proposed acquisition,
disposition, financing, reorganization, recapitalization or similar transaction,
then the Company may, upon giving prompt written notice of such action to the
Holders participating in such registration, delay the filing or initial
effectiveness or, or suspend use of, such Registration Statement; provided, that
the Company shall not be permitted to do so (x) more than once in any 6-month
period or (y) for any single period of time in excess of 45 days, or for periods
exceeding, in the aggregate, 90 days during any 12-month period. In the event
that the Company exercises its rights under the preceding sentence, such Holders
agree to suspend, promptly upon receipt of the notice referred to above, the use
of any Prospectus relating to such registration in connection with any sale or
offer to sell Registrable Securities. If the Company so postpones the filing of
a Prospectus or the effectiveness of a Registration Statement, the Requesting
Investor shall be entitled to withdraw such request and, if such request is
withdrawn, such registration request shall not count for the purposes of the
limitations set forth in Section 1(b) or Section 7(a). The Company shall pay all
expenses (subject to and in accordance with Section 4) incurred in connection
with any such aborted registration or prospectus.

 

(e) Selection of Underwriters. If the Requesting Investor intends that the
Registrable Securities covered by its Demand Request shall be distributed by
means of an underwritten offering, the Requesting Investor shall so advise the
Company as a part of the Demand Request, and the Company shall include such
information in the notice sent by the Company to the other Holders with respect
to such Demand Request. In such event, the lead underwriter to administer the
offering shall be chosen by the Requesting Investor, subject to the prior
written consent, not to be unreasonably withheld or delayed, of the Company;
provided, however, that with respect to any such offering in which the CD&R
Investors participate, the lead underwriter to administer the offering shall be
chosen by the CD&R Investors, subject to the prior written consent, not to be
unreasonably withheld or delayed, of the Company.

 

(f) Priority on Demand Registrations. The Company shall not include in any
underwritten registration pursuant to this Section 1 any securities that are not
Registrable Securities without the prior written consent of the Requesting
Investor. If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter(s) of such underwritten offering advises the Holders that,
in its good faith opinion, the total number or dollar amount of Registrable
Securities (and, if permitted hereunder, Other Securities requested to be
included in such offering) exceeds the largest number or dollar amount of
securities that can be sold in such offering without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), the Company shall include in such offering only such number of
securities that in the good faith opinion of such underwriter can be included
without adversely affecting the marketability of the offering, which securities
shall be so included in the following order of priority:

 

 5 

 

 

(i)          first, in the case of a registration requested by either the Golden
Gate Investors or Affiliates of a Golden Gate Investor or a CD&R Investor or
Affiliates of a CD&R Investor, pro rata (if applicable) among the CD&R
Investors, the Golden Gate Investors and their respective Affiliates on the
basis of the aggregate number of Registrable Securities owned by the CD&R
Investors, the Golden Gate Investors and their respective Affiliates, until with
respect to each such Holder, all Registrable Securities requested for
registration by such Holders have been included in such registration;

 

(ii)         second, Registrable Securities of Holders other than the Investors
and their respective Affiliates that are Holders, pro rata (if applicable) on
the basis of the aggregate number of Registrable Securities owned by each such
Holder; and

 

(iii)        third, any Other Securities requested to be included therein by any
other Person (including the securities to be sold for the account of the
Company) allocated among such Persons in such manner as the Company may
determine.

 

(g) Cancellation of Demand Registration. The Requesting Investor shall have the
right to notify the Company at least two Business Days prior to the
effectiveness of a Registration Statement relating to a Demand Registration that
such Registration Statement be abandoned or withdrawn, in which event the
Company shall promptly abandon or withdraw such Registration Statement. Any
Holder who has elected to sell Registrable Securities in an underwritten
offering pursuant to this Section 1 (including the Requesting Investor) shall be
permitted to withdraw from such registration by written notice to the Issuer if
the price to the public at which the Registrable Securities are proposed to be
sold will be less than 90% of the average closing price of the class of stock in
the offering during the 10 trading days preceding the date on which the Demand
Notice of such offering was given.

 

2.             Piggyback Registrations.

 

(a) Right to Piggyback. If, at any time following the last day of the Holding
Period, the Company proposes or is required to file a Registration Statement
under the Securities Act with respect to an offering of securities of the
Company, whether or not for sale for its own account (including, but not limited
to, a Shelf Registration Statement on Form S-3 or any successor form, but
excluding a Registration Statement that is (i) solely in connection with a
Special Registration or (ii) pursuant to a Demand Registration in accordance
with Section 1 hereof), the Company shall give written notice (a “Piggyback
Notice”) as promptly as practicable, but not later than 30 days prior to the
anticipated date of filing of such Registration Statement, to all Holders of its
intention to effect such registration and shall include in such registration all
Registrable Securities with respect to which the Company has received written
notice from Holders for inclusion therein within 15 days after the date of the
Company’s notice (a “Piggyback Registration”). Any Holder that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, (i) at any time at least two Business Days prior to the
effective date of the Registration Statement relating to such Piggyback
Registration or (ii) solely with respect to an underwritten offering, if the
price to the public at which the Registrable Securities are proposed to be sold
will be less than 90% of the average closing price of the class of stock being
sold in the offering during the 10 days preceding the date on which the
Piggyback Notice was given. The Company may terminate or withdraw any
registration under this Section 2 prior to the effectiveness of such
registration, whether or not any Holder has elected to include Registrable
Securities in such registration. There is no limitation on the number of
Piggyback Registrations pursuant to this Section 2(a) which the Company is
obligated to effect. No Piggyback Registration shall count towards registrations
required under Section 1.

 

 6 

 

 

(b) Selection of Underwriters. If the registration referred to in Section 2(a)
is proposed to be underwritten, the Company shall so advise the Holders as a
part of the written notice given pursuant to Section 2(a). In such event, the
lead underwriter to administer the offering shall be chosen by the Company,
subject to the prior written consent, not to be unreasonably withheld or
delayed, of the CD&R Investors.

 

(c) Piggyback Registration Expenses. The Company shall pay all expenses (subject
to and in accordance with Section 4) in connection with any Piggyback
Registration, whether or not any registration or prospectus becomes effective or
final or is terminated or withdrawn by the Company.

 

(d) Priority on Primary Registrations. If the securities to be registered
pursuant to this Section 2 are to be sold in an underwritten primary offering on
behalf of the Company, the Holders shall be permitted to include all Registrable
Securities requested to be included in such registration in such offering on the
same terms and conditions as any Other Securities of the same type and class
included therein; provided, however, if such offering involves a firm commitment
underwritten offering and the managing underwriter(s) of such offering advises
the Company and such requesting Holders in writing that, in its good faith
opinion, the total number or dollar amount of Registrable Securities exceeds the
largest number or dollar amount of securities that can be sold in such offering
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), the Company shall include in
such registration or prospectus only such number of securities that in the good
faith opinion of such underwriters can be sold in such offering without
adversely affecting the marketability of the offering (including an adverse
effect on the per share offering price), which securities shall be included in
the following order of priority:

 

(i)          first, the Other Securities that the Company proposes to sell;

 

(ii)         second, the Registrable Securities requested to be included by the
Holders, pro rata (if applicable) on the basis of the aggregate number of
Registrable Securities owned by each such Holder; and

 

 7 

 

 

(iii)        (third, any Other Securities requested to be included therein by
any other Person (other than the Company) allocated among such Persons in such
manner as the Company may determine.

 

(e) Priority on Secondary Registrations. If the securities to be registered
pursuant to this Section 2 are to be sold in an underwritten secondary offering
on behalf of holders of Other Securities, the Holders shall be permitted to
include all Registrable Securities requested to be included in such registration
in such offering on the same terms and conditions as any Other Securities
included therein; provided, however, that if the managing underwriter(s) of such
offering advises the Company and such requesting Holders in writing that, in its
good faith opinion, the total number or dollar amount of Registrable Securities
exceeds the largest number or dollar amount of securities that can be sold in
such offering without adversely affecting the marketability of the offering
(including an adverse effect on the per share offering price), the Company shall
include in such registration only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering, which securities shall be so included in the
following order of priority:

 

(i)          first, the Other Securities requested to be included therein by the
holders exercising their contractual rights to demand such registration and the
Registrable Securities requested to be included by the Holders, pro rata (if
applicable) on the basis of the aggregate number of securities so requested to
be included therein owned by each such holder; and

 

(ii)         second, any Other Securities requested to be included therein by
the Company or any other Person not exercising a contractual right to demand
registration, allocated among such Persons in such manner as the Company may
determine.

 

3.            Registration Procedures. Subject to Section 1(d), whenever the
Holders of Registrable Securities have requested that any Registrable Shares be
registered pursuant to Section 1 or Section 2 of this Agreement, the Company
shall use its reasonable best efforts to effect, as soon as practicable as
provided herein, the registration and sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof. Without
limiting the generality of the foregoing, and pursuant thereto, the Company
shall cooperate in the sale of such Registrable Securities and shall, as
expeditiously as possible:

 

(a) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities as provided herein, make all required filings
with FINRA and, if such Registration Statement is not automatically effective
upon filing, use its reasonable best efforts to cause such Registration
Statement to be declared effective as promptly as practicable after the filing
thereof, provided, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including free writing prospectuses under
Rule 433 (each a “Free Writing Prospectus”)) and, to the extent reasonably
practicable, documents that would be incorporated by reference or deemed to be
incorporated by reference therein, the Company shall furnish to Holders’ Counsel
and the managing underwriter(s), if any, copies of all such documents proposed
to be filed (including exhibits thereto), which documents will be subject to the
reasonable review and comment of such counsel at the Company’s expense. The
Company shall not file any Registration Statement or Prospectus or any
amendments or supplements thereto (including Free Writing Prospectuses) with
respect to any registration pursuant to Section 1 or Section 2 of this Agreement
to which the Holders’ Counsel or the managing underwriter(s), if any, shall
reasonably object, in writing, on a timely basis, unless in the opinion of the
Company, such filing is necessary to comply with applicable law;

 

 8 

 

 

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith and such
Free Writing Prospectuses and Exchange Act reports as may be necessary to keep
such Registration Statement effective for a period of (i) with respect to a
Registration Statement other than a Shelf Registration Statement pursuant to a
Short-Form Registration, (A) not less than six months, (B) if such Registration
Statement relates to an underwritten offering, such longer period as in the
opinion of counsel for the underwriters a Prospectus is required by law to be
delivered in connection with sales of Registrable Securities by an underwriter
or dealer, or (C) such shorter period as will terminate when all of the
securities covered by such Registration Statement have been disposed of in
accordance with the intended methods of distribution by the seller or sellers
thereof set forth in such Registration Statement (but in any event not before
the expiration of any longer period required under the Securities Act) or (ii)
in the case of Shelf Registration Statements pursuant to a Short-Form
Registration, the period set forth in Section 1(c)(i), and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such Registration
Statement;

 

(c) furnish to each seller of Registrable Securities, and the managing
underwriter(s), if any, such number of conformed copies, without charge, of such
Registration Statement, each amendment and supplement thereto, including each
preliminary and final Prospectus, any Free Writing Prospectus, all exhibits and
other documents filed therewith and such other documents as such Persons may
reasonably request including in order to facilitate the disposition of the
Registrable Securities in accordance with the intended method or methods of
disposition thereof; and the Company, subject to the penultimate paragraph of
this Section 3, hereby consents to the use of such Prospectus or and each
amendment or supplement thereto by each of the sellers of Registrable Securities
and the managing underwriter(s), if any, in connection with the offering and
sale of the Registered Securities covered by such Prospectus and any such
amendment or supplement thereto;

 

(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any seller reasonably requests and do any and all other acts and things that
may be necessary or reasonably advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller in accordance with the intended method or methods of disposition thereof
(provided that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subsection, (ii) subject itself to taxation in any jurisdiction
wherein it is not so subject or (ii) take any action which would subject it to
general service of process in any jurisdiction wherein it is not so subject);

 

 9 

 

 

(e) use its reasonable best efforts to cause all Registrable Securities covered
by such Registration Statement to be registered with or approved by such other
governmental agencies, authorities and self-regulatory bodies as may be
necessary or reasonably advisable in light of the business and operations of the
Company to enable the seller or sellers thereof or the managing underwriter(s),
if any, to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;

 

(f) promptly notify each seller of such Registrable Securities and the managing
underwriter(s), if any, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the occurrence of any event
or existence of any fact as a result of which the Prospectus (including any
information incorporated by reference therein) included in such Registration
Statement, as then in effect, contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made, and, as promptly as practicable
upon discovery, prepare and furnish to such seller a reasonable number of copies
of a supplement or amendment to such Prospectus, or file any other required
document, as may be necessary so that, as thereafter delivered to any
prospective purchasers of such Registrable Securities, such Prospectus shall not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made;

 

(g) notify each seller of any Registrable Securities covered by such
Registration Statement, Holders’ Counsel and the managing underwriter(s) of any
underwritten offering, if any, (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any Prospectus supplement or any
post-effective amendment to the Registration Statement or any Free Writing
Prospectus has been filed and, with respect to such Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the Commission for amendments or supplements to such Registration
Statement or to such Prospectus or for additional information, (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement or the initiation of any proceedings for that
purpose and (iv) of the suspension of the qualification of such securities for
offering or sale in any jurisdiction, or the institution of any proceedings for
any such purposes;

 

(h) use its reasonable best efforts to cause all such Registrable Securities to
be listed on each securities exchange on which similar securities issued by the
Company are then listed or, if no similar securities issued by the Company are
then listed on any securities exchange, use its reasonable best efforts to cause
all such Registrable Securities to be listed on the NYSE or NASDAQ, as
determined by the Company;

 

 10 

 

 

(i) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of such
Registration Statement and, cooperate with the sellers of any Registrable
Securities and the managing underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates (not bearing any legends) representing
Registrable Securities to be sold after receiving written representations from
each such seller of Registrable Securities that the Registrable Securities
represented by the certificates so delivered by such seller will be transferred
in accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriter(s), if any, or the sellers may request at least two
Business Days prior to any sale of Registrable Securities;

 

(j) enter into such agreements (including underwriting agreements with customary
provisions) and take all such other actions as the Requesting Investor (if such
registration is a Demand Registration) or the managing underwriter(s), if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

 

(k) make available for inspection by any seller of Registrable Securities and
Holders’ Counsel, any managing underwriter participating in any disposition
pursuant to such Registration Statement and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate documents and documents relating to the business of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
Registration Statement; provided, that each Holder shall, and shall use its
commercially reasonable efforts to cause each such underwriter, accountant or
other agent to (i) enter into a confidentiality agreement in form and substance
reasonably satisfactory to the Company and (ii) minimize the disruption to the
Company’s business in connection with the foregoing;

 

(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable after the effective date of the
Registration Statement, an earnings statement covering the period of at least 12
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

(m) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related Prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use every reasonable effort
to obtain the withdrawal of such order at the earliest possible moment;

 

(n) cause its senior management to use reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, participation in “road shows”) taking into
account the Company’s business needs;

 

 11 

 

 

(o) obtain one or more comfort letters, addressed to the sellers of Registrable
Securities, dated the effective date of such Registration Statement and, if
requested by the Requesting Investor, dated the date of sale by any Investor
Holder (and, if such registration includes an underwritten public offering,
including any Shelf Underwritten Offering, addressed to each of the managing
underwriter(s) and dated the date of the closing under the underwriting
agreement for such offering), signed by the independent public accountants who
have issued an audit report on the Company’s financial statements included in
such Registration Statement in customary form and covering such matters of the
type customarily covered by comfort letters as the Requesting Investor
reasonably requests;

 

(p) use reasonable best efforts to provide legal opinions of the Company’s
outside counsel (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriter(s), if any, and Holders’
Counsel), addressed to the Holders of the Registrable Securities being sold,
dated the effective date of such Registration Statement, each amendment and
supplement thereto, and, if requested by the Requesting Investor, dated the date
of sale by any Investor Holder (and, if such registration includes an
underwritten public offering, including any Shelf Underwritten Offering,
addressed to each of the managing underwriter(s) and dated the date of the
closing under the underwriting agreement), with respect to the Registration
Statement, each amendment and supplement thereto (including the preliminary
Prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature and such other matters as may be reasonably requested by Holders’ Counsel
(and, if applicable, by the managing underwriter(s));

 

(q) use its reasonable best efforts to take or cause to be taken all other
actions, and do and cause to be done all other things, necessary or reasonably
advisable to effect the registration of such Registrable Securities contemplated
hereby.

 

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder covered thereby by name, or otherwise
identifies such Holder as the holder of any securities of the Company, without
the consent of such Holder, such consent not to be unreasonably withheld or
delayed, unless and to the extent such disclosure is required by law, in which
case the Company shall provide written notice to such Holders no less than five
Business Days prior to the filing of such amendment to any Registration
Statement or amendment of or supplement to the Prospectus or any Free Writing
Prospectus.

 

If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

 

 12 

 

 

Subject to the limitations on the Company’s ability to delay the use or
effectiveness of a Registration Statement as provided in Section 1(d), each
Holder agrees that, upon receipt of any notice from the Company of the happening
of any event of the kind described in Section 3(f), such Holder shall promptly
discontinue its disposition of Registrable Securities pursuant to any
Registration Statement (other than offers or sales pursuant to a plan that is in
effect and that complies with Rule 10b5-1 under the Exchange Act) until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(f). If so directed by the Company, each such Holder
shall deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, in such Holder’s possession of the Prospectus covering
such Registrable Securities at the time of receipt of such notice. In the event
that the Company shall give any such notice, the period mentioned in Section
3(b), as applicable, shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when such Holder shall have received the copies of the supplemented or
amended Prospectus contemplated by Section 3(f).

 

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such Holder and pertinent to the disclosure requirements relating to
the registration and the distribution of such securities as the Company may from
time to time reasonably request in writing.

 

4.             Registration Expenses.

 

(a) Except as otherwise provided in this Agreement, all expenses incidental to
the Company’s performance of or compliance with this Agreement (the
“Registration Expenses”), including, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with the Commission, all applicable
securities exchanges and/or FINRA and (B) in connection with actions taken to
comply with securities or “blue sky” laws including any fees and disbursements
of counsel for the underwriter(s) in connection with “blue sky” qualifications
of the Registrable Securities pursuant to Section 3(d)), (ii) word processing,
duplicating and printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities in a form eligible for deposit
with The Depository Trust Company and of printing Prospectuses if the printing
of Prospectuses is requested by the managing underwriter(s), if any, or by the
Holders of a majority of the Registrable Securities included in any Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) fees and disbursements of all
independent certified public accountants (including, without limitation, the
fees and disbursements in connection with any “cold comfort” letters required by
this Agreement), underwriters and other Persons, including special experts,
retained by the Company, shall be borne by the Company. The Company shall, in
any event, pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit or quarterly review, the
expenses of any liability insurance, the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed and ratings agency fees. All
Selling Expenses shall be borne by the holders of the securities so registered
pro rata on the basis of the amount of proceeds from the sale of their shares so
registered. For the avoidance of doubt, the Company shall not bear any Selling
Expenses in connection with its obligations under this Agreement.

 

 13 

 

 

(b) The Company shall not, however, be required to pay for expenses of any
Demand Registration begun pursuant to Section 1 or Shelf Underwritten Offering
begun pursuant to Section 7, the request of which has been subsequently
withdrawn by the Requesting Investor unless (i) the withdrawal is based upon (A)
any fact, circumstance, event, change, effect or occurrence that, individually
or in the aggregate with all other facts or circumstances, events, changes,
effects or occurrences, has a material adverse effect on the Company or (B)
material adverse information concerning the Company that the Company had not
publicly disclosed at least forty-eight (48) hours prior to such registration
request or of which the Company had not otherwise notified, in writing, the
Requesting Investor at the time of such request, (ii) the Requesting Investor
has not withdrawn two Demand Registrations of a type not covered by clauses
(i)(A) or (i)(B) of this Section 4(b) or (iii) after the Requesting Investor’s
withdrawal of two Demand Registrations where such withdrawal is not covered by
clauses (i)(A) or (i)(B) of this Section 4(b), the Requesting Investor agrees to
forfeit its right to one Demand Registration or Shelf Underwritten Offering
pursuant to Section 1 or Section 7, as applicable, with respect to the limit set
forth in Section 1(b).

 

(c) If the Requesting Investor and/or the Holders are required to pay
Registration Expenses, such expenses shall be borne by the holders of the
securities that would have been registered had the applicable registration
request not been withdrawn, pro rata on the basis of the number of such shares
held by them. If the Company is required to pay the Registration Expenses of a
withdrawn offering pursuant to clauses (i) or (ii) of Section 4(b), then the
Requesting Investor shall not forfeit its rights pursuant to Section 1 or
Section 7, as applicable.

 

(d) In connection with each registration contemplated hereby, the Company shall
reimburse the holders of Registrable Securities covered by the applicable
registration for (i) the reasonable fees and disbursements of one United States
counsel (“Holders’ Counsel”) selected by the CD&R Investors if any CD&R Investor
Holder is participating in such registration, selected by the Golden Gate
Investors if the Golden Gate Investors are participating in such registration
and no CD&R Investor is participating, and, if no Investor Holder is
participating, one counsel for the Holders, selected by Holders of the majority
of the Registrable Securities participating in such registration and (ii) the
reasonable fees and disbursements, if any, of one counsel for each Holder of
Registrable Securities covered by such registration, incurred solely in
connection with delivering any opinion required under the applicable
underwriting agreement.

 

 14 

 

 

5.             Indemnification.

 

(a) The Company agrees to indemnify and hold harmless, and hereby does indemnify
and hold harmless, to the fullest extent permitted by law, each Holder, each
Affiliate thereof, any Person who is or might be deemed to be a controlling
Person of the Company or any of its subsidiaries within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act, their respective
direct and indirect general and limited partners, advisory board members,
directors, officers, trustees, managers, members, Affiliates and shareholders,
and each other Person, if any, who controls any such Holder or any such
controlling person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each such person being referred to herein as a
“Covered Person”) against, and pay and reimburse such Covered Persons for any
losses, claims, damages, liabilities, joint or several, to which such Covered
Person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon (i)
any untrue or alleged untrue statement of material fact contained or
incorporated by reference in any Registration Statement or Prospectus or Free
Writing Prospectus or any amendment thereof or supplement thereto or any
document incorporated by reference therein, or any other such disclosure
document (including reports and other documents filed under the Exchange Act and
any document incorporated by reference therein) or other document or report,
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (iii) any
violation by the Company of any rule or regulation promulgated under the
Securities Act or any state securities laws applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, and the Company shall pay and reimburse such Covered Persons
for any legal or any other expenses actually and reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
liability, action or proceeding, provided that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement, or omission or alleged
omission, made or incorporated by reference in such Registration Statement, any
such Prospectus or any such Free Writing Prospectus or any amendment thereof or
supplement thereto, or any document incorporated by reference therein, or any
other such disclosure document (including reports and other documents filed
under the Exchange Act and any document incorporated by reference therein) or
other document or report, or in any application in reliance upon, and in
conformity with, written information prepared and furnished to the Company by
such Covered Person pertaining exclusively to such Covered Person expressly for
use therein.

 

(b) In connection with any Registration Statement in which a Holder is
participating, each such Holder shall furnish to the Company in writing such
information and affidavits pertaining exclusively to such Holder as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and shall indemnify and hold harmless the Company, its directors
and officers, each underwriter and any Person who is or might be deemed to be a
controlling person of the Company or any of its subsidiaries within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act and each
such underwriter against any losses, claims, damages, liabilities, joint or
several, to which such Holder or any such director or officer, any such
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue or alleged untrue statement of material fact
contained in any Registration Statement or Prospectus or Free Writing Prospectus
or any amendment thereof or supplement thereto or in any application, (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such Registration Statement,
any such Prospectus or Free Writing Prospectus or any amendment or supplement
thereto, or in any application, in reliance upon and in conformity with written
information prepared and furnished to the Company by such Holder pertaining
exclusively to such Holder expressly for use therein or (iii) any violation by
the Holder of any rule or regulation promulgated under the Securities Act or any
state securities laws applicable to the Holder and relating to action or
inaction required of the Holder in connection with any such registration, and
such Holder shall reimburse the Company and each such director, officer,
underwriter and controlling Person for any legal or any other expenses actually
and reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, liability, action or proceeding, provided that
the obligation to indemnify and hold harmless shall be individual and several to
each Holder and shall be limited to the net amount of proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement.

 

 15 

 

 

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not,
without the indemnified party’s prior consent, settle or compromise any action
or claim or consent to the entry of any judgment unless such settlement or
compromise includes as an unconditional term thereof the release of the
indemnified party from all liability, which release shall be reasonably
satisfactory to the indemnified party. An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim shall not be obligated to
pay the fees and expenses of more than one counsel for all parties indemnified
by such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

 

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

 

 16 

 

 

(e) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Notwithstanding
the foregoing, the amount any Holder shall be obligated to contribute pursuant
to this Section 5(e) shall be limited to an amount equal to the net proceeds to
such Holder of the Registrable Securities sold pursuant to the Registration
Statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages which the Holder has otherwise been required to pay in
respect of such loss, claim, damage, liability or action or any substantially
similar loss, claim, damage, liability or action arising from the sale of such
Registrable Securities). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(f) To the extent that any of the Holders is, or would be expected to be, deemed
to be an underwriter of Registrable Securities pursuant to any Commission
comments or policies or any court of law or otherwise, the Company agrees that
(i) the indemnification and contribution provisions contained in this Section 5
shall be applicable to the benefit of such Holder in its role as deemed
underwriter in addition to its capacity as a Holder (so long as the amount for
which any other Holder is or becomes responsible does not exceed the amount for
which such Holder would be responsible if the Holder were not deemed to be an
underwriter of Registrable Securities) and (ii) such Holder and its
representatives shall be entitled to conduct the due diligence which would
normally be conducted in connection with an offering of securities registered
under the Securities Act, including receipt of customary opinions and comfort
letters.

 

6.            Participation in Underwritten Registrations. No Person may
participate in any registration hereunder that is underwritten unless such
Person (i) agrees to sell the Registrable Securities or Other Securities it
desires to have covered by the registration on the basis provided in any
underwriting arrangements in customary form approved by the Person or Persons
entitled hereunder to approve such arrangements (including, without limitation,
pursuant to the terms of any over-allotment or “green shoe” option requested by
the managing underwriter(s), provided that (A) no Holder shall be required to
sell more than the number of Registrable Securities that such Holder has
requested the Company to include in any registration) and (B) if any Holder
disapproves of the terms of the underwriting, such Holder may elect to withdraw
therefrom by written notice to the Company, the managing underwriter(s) and, in
connection with an underwritten registration pursuant to Section 1, the
Requesting Investor, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, provided that no
such Person (other than the Company) shall be required to make any
representations or warranties other than those related to title and ownership
of, and power and authority to transfer, shares and as to the accuracy and
completeness of statements made in a Registration Statement, Prospectus or other
document in reliance upon, and in conformity with, written information prepared
and furnished to the Company or the managing underwriter(s) by such Person
pertaining exclusively to such Holder and (iii) cooperates with the Company’s
reasonable requests in connection with such registration or qualification (it
being understood that the Company’s failure to perform its obligations
hereunder, which failure is caused by such Holder’s failure to cooperate, shall
not constitute a breach by the Company of this Agreement). Notwithstanding the
foregoing, no Holder shall be required to agree to any indemnification
obligations on the part of such Holder that are greater than its obligations
pursuant to Section 5(b).

 

 17 

 

 

7.             Shelf Take-Downs.

 

(a) At any time that a Shelf Registration Statement covering Registrable
Securities is effective, if a Requesting Investor delivers a notice (a
“Take-Down Notice”) to the Company stating that it intends to effect an
underwritten offering of all or part of its or its Affiliates that are Investor
Holders’ Registrable Securities, in each case included by it or them on the
Shelf Registration Statement (a “Shelf Underwritten Offering”) the Company shall
amend or supplement the Shelf Registration Statement or related Prospectus as
may be necessary in order to enable such Registrable Securities to be
distributed pursuant to the Shelf Underwritten Offering (taking into account the
inclusion of Registrable Securities by any other Holders pursuant to Section
1(f)), provided, (i) that the Investors’ entitlement to deliver a Take-Down
Notice shall be subject to the limitations on Demands set forth in Section 1(b),
and (ii) the Investors may not deliver any Take-Down Notice within 30 days after
the effective date of any Registration Statement of the Company hereunder.

 

(b) In connection with any Shelf Underwritten Offering:

 

(i)          with respect to any Take-Down Notice that does not pertain to a
Block Sale, within two calendar days of receipt of such Take-Down Notice, the
Requesting Investor, as applicable, shall also deliver the Take-Down Notice to
all other Holders included on such Shelf Registration Statement and permit each
Holder to include its Registrable Securities included on the Shelf Registration
Statement in the Shelf Underwritten Offering if such Holder notifies the
Requesting Investor and the Company within five calendar days after delivery
(including via e-mail, if available) of the Take-Down Notice to such Holder;

 

(ii)         with respect to any Take-Down Notice pertaining to a Block Sale,
within one Business Day of receipt of such Take-Down Notice, the Requesting
Investor, as applicable, shall also deliver the Take-Down Notice to all other
Holders included on such Shelf Registration Statement and permit each Holder to
include its Registrable Securities included on the Shelf Registration Statement
in the Shelf Underwritten Offering if such Holder notifies the Requesting
Investor and the Company within one Business Day after delivery of the Take-Down
Notice to such Holder; and

 

 18 

 

 

(iii)        in the event that the managing underwriter advises the Company in
its good faith opinion that marketing factors (including an adverse effect on
the per share offering price) require a limitation on the number of shares which
would otherwise be included in such take-down, the managing underwriter may
limit the number of shares which would otherwise be included in such take-down
offering in the same manner as is described in Section 1(f) with respect to a
limitation of shares to be included in a registration.

 

(c) If, in connection with a Shelf Underwritten Offering, the managing
underwriter(s) shall advise the Company and the Holders that, in its good faith
opinion, it is of material importance to the success of such proposed offering
to file a registration statement on Form S-1 (or any successor or similar
registration statement) or to include in such registration statement information
not required to be included in a Short-Form Registration, then the Company shall
file a registration statement on Form S-1 or supplement the Short-Form
Registration as reasonably requested by such managing underwriter(s).

 

8.            Rule 144; Rule 144A. The Company covenants that it will timely
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
any Holder, make publicly available other information so long as necessary to
permit sales pursuant to Rule 144 or Rule 144A under the Securities Act or any
similar rules or regulations hereafter adopted by the Commission), and it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or Rule 144A or Regulation S under the
Securities Act, as such rules may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the Commission. Upon the request
of any Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

 

9.            Holdback.

 

(a) In consideration for the Company agreeing to its obligations under this
Agreement, each Holder agrees, in connection with any underwritten offering made
pursuant to a Registration Statement in which such Holder has elected to include
Registrable Securities, upon the written request of the managing underwriter(s)
of such offering, not to effect (other than pursuant to such underwritten
offering) any public sale or distribution of Registrable Securities, including,
but not limited to, any sale pursuant to Rule 144 or Rule 144A, or make any
short sale of, loan, grant any option for the purchase of, or otherwise dispose
of any Registrable Securities, any Other Securities of the Company or any
securities convertible into or exchangeable or exercisable for any Other
Securities of the Company without the prior written consent of the managing
underwriter(s) during the Holdback Period. The Company agrees that the Holders
shall only be bound so long as and to the extent that each other stockholder
having registration rights with respect to the securities of the Company is
similarly bound; provided, that a request under this Section 9(a) shall not be
effective more than once in any twelve-month period.

 

 19 

 

 

(b) In connection with any underwritten offering of Registrable Securities
covered by a registration pursuant to Section 1, the Company agrees, upon the
written request of the managing underwriter(s) of such offering, not to effect
(other than pursuant to such registration or pursuant to a Special Registration)
any public sale or distribution, or to file any Registration Statement (other
than solely in connection with such registration or a Special Registration)
covering any, of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the Holdback Period;
provided, that a request under this Section 9(b) shall not be effective more
than once in any twelve-month period.

 

10.          Certain Additional Agreements. If any Registration Statement or
comparable statement under state “blue sky” laws refers to any Holder by name or
otherwise as the Holder of any securities of the Company, then such Holder shall
have the right to require (a) the insertion therein of language, in form and
substance satisfactory to such Holder and the Company, to the effect that the
holding by such Holder of such securities is not to be construed as a
recommendation by such Holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such Holder
will assist in meeting any future financial requirements of the Company, or (b)
in the event that such reference to such Holder by name or otherwise is not in
the judgment of the Company, as advised by outside counsel, required by the
Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder;
provided, however, that if any Registration Statement refers to any Holder by
name or otherwise as the holder of any securities of the Company and if in such
Holder’s sole and exclusive judgment, such Holder is or might be deemed to be an
underwriter or a controlling Person of the Company, such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder and the Company and presented to the
Company in writing, to the effect that the holding by such Holder of such
securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute or any state “blue sky” or securities law then in force,
the deletion of the reference to such Holder; provided, that with respect to
this clause (ii), if reasonably requested by the Company, such Holder shall
furnish to the Company an opinion of counsel to such effect, which opinion and
counsel shall be reasonably satisfactory to the Company.

 

11.           Term. This Agreement shall be effective as of the date hereof and
shall continue in effect thereafter until the date on which no Registrable
Securities remain outstanding, except for the provisions of Section 4, Section 5
and Section 8, this Section 11 and Section 13, which shall survive such
termination.

 

 20 

 

 

12.           Defined Terms. In addition to other terms defined elsewhere in
this Agreement, as used in this Agreement, the following terms shall have the
meanings ascribed to them below. All terms used and not defined in this
Agreement shall have the meanings assigned to them in the Stockholders Agreement
or, if not defined therein, in the Merger Agreement.

 

“2009 Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Agreement” has the meaning set forth in the Recitals.

 

“Automatic Shelf Registration Statement” has the meaning set forth in Section
1(c)(iii).

 

“Block Sale” means the sale of Registrable Securities to one or several
purchasers in a registered transaction by means of (i) a bought deal, (ii) a
block trade or (iii) a registered direct sale.

 

“CD&R Fund VIII” has the meaning set forth in the Preamble.

 

“CD&R FF Fund VIII” has the meaning set forth in the Preamble.

 

“CD&R Investor” has the meaning set forth in the Preamble.

 

“CD&R Investors” has the meaning set forth in the Preamble.

 

“CD&R Parent Controlled Affiliate” has the meaning set forth in the Stockholders
Agreement.

 

“Change of Control Event” has the meaning set forth in the Stockholders
Agreement.

 

“Closing Date” has the meaning set forth in the Merger Agreement.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company Default Event” has the meaning set forth in the Stockholders Agreement.

 

“Covered Person” has the meaning set forth in Section 5(a).

 

“Demand” has the meaning set forth in Section 1(b).

 

“Demand Follow-Up Notice” has the meaning set forth in Section 1(a).

 

“Demand Registration” has the meaning set forth in Section 1(a).

 

“Demand Request” has the meaning set forth in Section 1(a).

 

 21 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” has the meaning set forth in Section 3(a).

 

“Fund VIII CD&R Investors” has the meaning set forth in the Preamble.

 

“Fund X CD&R Investor” has the meaning set forth in the Preamble.

 

“Holdback Period” means (i) with respect to any registered offering covered by
this Agreement, 90 days (or such shorter period as the managing underwriters
permit) after and 10 days before, the effective date of the related Registration
Statement or, (ii) in the case of a takedown from a Shelf Registration
Statement, 90 days (or such shorter period as the managing underwriters permit)
after the date of the Prospectus supplement filed with the SEC in connection
with such takedown and during such prior period (not to exceed 10 days) as the
Company has given reasonable written notice to the holder of Registrable
Securities. Notwithstanding anything to the contrary set forth above, in
connection with an underwritten offering that is a Block Sale, such Holdback
Period shall not exceed forty-five (45) days.

 

“Holders” means (i) the Investor Holders and (ii) the Permitted Third Party
Transferees.

 

“Holders’ Counsel” has the meaning set forth in Section 4(d).

 

“Holding Period” means the period starting on and including the Closing Date and
ending on (a) May 16, 2020, with respect to the Fund X CD&R Investor, and (b)
February 14, 2019, with respect to the Fund VIII CD&R Investors and the Golden
Gate Investors; provided, that the Holding Period shall terminate on the
occurrence of (x) a Company Default Event or (y) a Change of Control Event.

 

“Investor Holders” means (i) the Investors and (ii) the Permitted Affiliate
Transferees.

 

“Investors” has the meaning in set forth in the Preamble.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Other Securities” means any equity securities of the Company other than
Registrable Securities.

 

“Permitted Affiliate Transferee” means (i) in the case of the CD&R Investors, a
CD&R Parent Controlled Affiliate or (ii) in the case of the Golden Gate
Investors, an Affiliate of the Golden Gate Investors, but only if such Person is
a Transferee or assignee in accordance with Section 4.1(a) or Section 9.2 of the
Stockholders Agreement, respectively, and that has agreed in writing for the
benefit of the Company (with a copy thereof to be furnished to the Company) to
be bound by the provisions of this Agreement.

 

 22 

 

 

“Permitted Third Party Transferee” means (i) any transferee (other than an
Investor Holder) of all or any portion of the Registrable Securities held by an
Investor Holder; provided, that such transfer was not in violation of the
Stockholders Agreement or (ii) the subsequent transferee of all or any portion
of the Registrable Securities held by any Permitted Third Party Transferee, in
each case, that has agreed in writing for the benefit of the Company (with a
copy thereof to be furnished to the Company) to be bound by the provisions of
this Agreement.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

 

“Piggyback Notice” has the meaning set forth in Section 2(a).

 

“Piggyback Registration” has the meaning set forth in Section 2(a).

 

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Securities,
as amended or supplemented and including all material incorporated by reference
in such prospectus or prospectuses.

 

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which the Requesting Investor notifies the Company of its intention to offer
Registrable Securities.

 

“Registrable Securities” means (a) any shares of Common Stock held by a Holder
and (b) to the extent held by a Holder, any other equity securities or equity
interests issued with respect to Common Stock by way of conversion or exchange
thereof or stock dividends, stock splits or in connection with a combination of
shares, reclassification, recapitalization, merger, consolidation or other
reorganization. As to any particular securities constituting Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (A) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such Registration Statement, (B) such
securities shall have been sold to the public pursuant to Rule 144 or Rule 145
or other exemption from registration under the Securities Act, (C) such
securities shall have ceased to be outstanding or (D) such securities are
transferred to a person who is not a Holder.

 

 23 

 

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including any Prospectus or Free Writing Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all documents incorporated by reference in such Registration
Statement.

 

“Requesting Investor” has the meaning set forth in Section 1(a).

 

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 145” means Rule 145 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 405” means Rule 405 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 415” means Rule 415 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 433” means Rule 433 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations thereunder, as in effect from time
to time.

 

“Series B Preferred Stock” has the meaning set forth in the Recitals.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder and
any other expenses required by law to be paid by a selling Holder.

 

“Shelf Registration Statement” has the meaning set forth in Section 1(c)(i).

 

“Shelf Underwritten Offering” has the meaning set forth in Section 7(a).

 

“Short-Form Registration” has the meaning set forth in Section 1(c)(i).

 

“Special Registration” means the registration of (i) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4, Form
S-8 or any successor forms thereto or (ii) shares of equity securities and/or
options or other rights in respect thereof to be offered solely in connection
with an employee benefit or dividend reinvestment plan.

 

 24 

 

 

“Stockholders Agreement” has the meaning set forth in the Recitals.

 

“Take-Down Notice” has the meaning set forth in Section 7(a). “WKSI” has the
meaning set forth in Section 1(c)(iii).

 

13.           Miscellaneous.

 

(a) No Inconsistent Agreements; No Grant of Registration Rights to Other
Persons. The Company shall not hereafter enter into any agreement with respect
to its securities which is inconsistent with or violates the rights granted to
the holders of Registrable Securities in this Agreement or take any action, or
permit any change to occur, with respect to its securities which would adversely
affect the ability of any Holder of Registrable Securities to include such
Registrable Securities in a registration undertaken pursuant to this Agreement.
Until such time as the CD&R Investors Voting Interest is less than 25%, the
Company shall not grant to any holder or prospective holder of any securities of
the Company registration rights with respect to such securities without the
prior written consent of the CD&R Investors.

 

(b) Amendments and Waivers.

 

(i)          Except as otherwise provided herein, the provisions of this
Agreement may be amended or waived only upon the prior written consent of the
Company and the Investors. A copy of each such amendment shall be sent to each
Holder and shall be binding upon each party hereto; provided, further, that the
failure to deliver a copy of such amendment shall not impair or affect the
validity of such amendment.

 

(ii)         The waiver by any party hereto of a breach of any provisions of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach, except
as otherwise explicitly provided for in such waiver. Except as otherwise
expressly provided herein, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns. In addition, the provisions of this Agreement which are
for the benefit of Holders shall be for the benefit of and enforceable by any
Permitted Affiliate Transferee and any Permitted Third Party Transferee.
Notwithstanding anything to the contrary in this Agreement, the Company may
assign this Agreement in connection with a merger, reorganization or sale,
transfer or contribution of all or substantially all of the assets or stock of
the Company to any of its subsidiaries or Affiliates, and, upon the consummation
of any such merger, reorganization, sale, transfer or contribution, such
subsidiary or Affiliate shall automatically and without further action assume
all of the obligations and succeed to all the rights of the Company under this
Agreement.

 

 25 

 

 

(d) Severability. If any term or provision of this Agreement or any application
thereof shall be declared or held invalid, illegal or unenforceable, in whole or
in part, whether generally or in any particular jurisdiction, such provision
shall be deemed amended to the extent, but only to the extent, necessary to cure
such invalidity, illegality or unenforceability, and the validity, legality and
enforceability of the remaining provisions, both generally and in every other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(e) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

(f) Headings. The descriptive headings of the several sections in this Agreement
are for convenience only and do not constitute a part of this Agreement and
shall not be deemed to limit or affect in any way the meaning or interpretation
of this Agreement.

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York applicable to contracts made
and to be performed within the State of New York, without giving effect to
conflicts of law rules that would require or permit the application of the Laws
of another jurisdiction.

 

(h) Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of (i) the Supreme Court of the State of New York, New York County
and (ii) the United States District Court for the Southern District of New York,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby (and agrees not to commence any
such suit, action or other proceeding except in such courts). Each party further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth or referred to in
Section 13(k) shall be effective service of process for any such suit, action or
other proceeding. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or other proceeding in
(i) the Supreme Court of the State of New York, New York County, and (ii) the
United States District Court for the Southern District of New York, that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

(i) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies and acknowledges that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver, and (ii) acknowledges that it
understands and has considered the implications of this wavier and makes this
waiver voluntarily, and that it and the other parties have been induced to enter
into the Agreement by, among other things, the mutual waivers and certifications
in this Section 13(i).

 

 26 

 

 

(j) Enforcement; Attorney’s Fees. Each party hereto acknowledges that money
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement are not performed in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof, provided that no Holder will have any right to
an injunction to prevent the filing or effectiveness of any Registration
Statement of the Company. In any action or proceeding brought to enforce any
provision of this Agreement, the successful party shall be entitled to recover
reasonable attorneys’ fees in addition to its costs and expenses and other
available remedies.

 

(k) No Third Party Beneficiaries. Except as set forth in Section 5, nothing in
this Agreement shall confer any rights upon any Person other than the parties
hereto and each such party’s respective heirs, successors and permitted assigns.

 

(l) Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by reputable
overnight courier or (d) sent by fax (provided a confirmation copy is sent by
one of the other methods set forth above), as follows (or to such other address
as the party entitled to notice shall hereafter designate in accordance with the
terms hereof):

 

If to the Company, to it at:

 

NCI Building Systems, Inc.

Attention: General Counsel

10943 North Sam Houston Parkway West

Houston, Texas 77064

Fax: (281) 477-9674

 

with a copy to (which shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz

Attention: Mark Gordon

51 West 52nd Street

New York, NY 10019

Fax: (212) 403-2000

 

If to the CD&R Investors, to them at:

 

CD&R Pisces Holdings, L.P.

Clayton, Dubilier & Rice Fund VIII, L.P.

Clayton, Dubilier & Rice Friends & Family Fund VIII, L.P.

c/o Clayton, Dubilier & Rice, Inc.

Attention: Nathan K. Sleeper, J.L. Zrebiec

375 Park Avenue, 18th Floor

New York NY 10152

Fax: (212) 893-5252

 

 27 

 



 

with a copy to (which shall not constitute notice):

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Paul S. Bird

Fax: (212) 909-6435

 

If to the Golden Gate Investors, to them at:

 

Atrium Intermediate Holdings, LLC

c/o Golden Gate Private Equity, Inc.

One Embarcadero Center, Suite 3900

San Francisco, CA 94111

Attention: David Thomas, Stephen Oetgen

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

555 California Street

San Francisco, California 94104

Attention: Jeremy M. Veit, P.C.

 

If to any other Holder, to its address set forth on the signature page of such
Holder to this Agreement with a copy (which shall not constitute notice) to any
party so indicated thereon.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery, on the day delivered,
(x) if by certified or registered mail, on the fifth Business Day after the
mailing thereof, (y) if by overnight courier, on the day delivered, or (z) if by
fax, on the day delivered.

 

(m) Entire Agreement. This Agreement and the schedules attached hereto
constitute the entire agreement and understanding among the Company and the
Investors with respect to the subject matters referred to herein and supersedes
all prior discussions, correspondence, negotiation, proposed term sheet,
agreements, understandings or representations, in each case among such parties,
with respect to such matters.

 

(n) Termination of Prior Agreement. Fund VIII CD&R Investors and the Company
agree that the 2009 Registration Rights Agreement is hereby terminated, provided
that Sections 4, 5, 8, 11 and 13 of the 2009 Registration Rights Agreement shall
survive in accordance with the terms of the 2009 Registration Rights Agreement.

 

[the remainder of this page left intentionally blank]

 

 28 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date set forth at the head of
this Agreement.

 

  NCI BUILDING SYSTEMS, INC.       By: /s/ Todd R. Moore   Name:   Todd R. Moore
  Title: Executive Vice President, Chief Legal, Risk & Compliance Officer and
Corporate Secretary

 

[Signature Page – Registration Rights Agreement]

 

  

 

 

  CLAYTON, DUBILIER & RICE FUND VIII, L.P.         By: CD&R Associates VIII,
Ltd.,     its general partner         By: /s/ Theresa A. Gore   Name: Theresa A.
Gore   Title: Vice President, Treasurer & Assistant Secretary         CD&R
FRIENDS & FAMILY FUND VIII, L.P.         By: CD&R Associates VIII, Ltd.,     its
general partner         By: /s/ Theresa A. Gore   Name: Theresa A. Gore   Title:
Vice President, Treasurer & Assistant Secretary

 

[Signature Page – Registration Rights Agreement]

 

  

 

 

  CD&R PISCES HOLDINGS, L.P.         By: CD&R Investment Associates X, Ltd.,    
its general partner         By: /s/ Theresa A. Gore   Name: Theresa A. Gore  
Title: Vice President, Treasurer & Assistant Secretary

 

[Signature Page – Registration Rights Agreement]

 

  

 

 

  ATRIUM INTERMEDIATE HOLDINGS, LLC       By: /s/ David Thomas   Name:  David
Thomas   Title: Manager

 

[Signature Page – Registration Rights Agreement]

 

  

 

 

  GGC BP Holdings, LLC       By: /s/ David Thomas   Name: David Thomas   Title:
Manager

 

[Signature Page – Registration Rights Agreement]

 

  

 

 

  AIC Finance Partnership, L.P.       By: AIC Financial (US), LLC   Its: General
Partner   Name: Dev Gopalan   Title: President and Manager

 

[Signature Page – Registration Rights Agreement]

 

  

 

 

